t c summary opinion united_states tax_court elliot s and darlene m saffran petitioners v commissioner of internal revenue respondent docket no 6715-03s filed date elliot s saffran pro_se nina p ching for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to deductions claimed on a schedule c profit or loss from business form some of the facts in this case have been stipulated and are so found petitioners resided in milford massachusetts at the time they filed their petition because petitioners have not complied with the substantiation requirements of sec_7491 the burden_of_proof as to facts relevant to the deficiency remains on petitioners rule a petitioners timely filed their joint form_1040 u s individual_income_tax_return for during petitioner elliot saffran petitioner operated a data processing business on schedule c petitioner reported gross_receipts of dollar_figure total expenses of dollar_figure and a net profit of dollar_figure petitioner claimed schedule c deductions for car and truck expenses of dollar_figure employee benefit programs of dollar_figure pension and profit-sharing_plans of dollar_figure and other expenses of dollar_figure the dollar_figure amount comprised dollar_figure for a computer dollar_figure for software and dollar_figure for parking fees and tolls respondent disallowed dollar_figure of the claimed car and truck expenses deduction respondent disallowed dollar_figure of the claimed employee benefit programs expense deduction and instead allowed dollar_figure for self-employed health insurance respondent disallowed the deduction for pension and profit-sharing_plans expense in full respondent disallowed the deduction for other expenses of dollar_figure and instead allowed a depreciation deduction of dollar_figure for the computer and software respondent recharacterized the health insurance deducted as employee benefit programs of dollar_figure as an adjustment_to_gross_income and allowed percent of that amount or dollar_figure as a deduction respondent disallowed dollar_figure of the claimed other expenses sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business taxpayers however must maintain sufficient records to establish the amount of the claimed deductions sec_6001 sec_1_6001-1 income_tax regs sec_274 imposes stringent substantiation requirements for the deduction of certain listed_property defined under sec_280f listed_property includes inter alia automobiles and computers sec_280f to deduct expenses for such listed_property including depreciation taxpayers must substantiate by adequate_records the following items the amount of each separate expenditure the listed property’s business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheet or similar record and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date each recording of an element of an expenditure or use must be made at or near the time of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date a taxpayer who is unable to satisfy the adequate_records requirement is still entitled to a deduction for expenses that he can substantiate with other corroborative evidence sec_1_274-5t temporary income_tax regs fed reg date when sec_274 applies as here this court cannot rely on 39_f2d_540 2d cir to estimate the taxpayer’s expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir respondent disallowed dollar_figure of petitioner’s claimed dollar_figure deduction for car and truck expenses petitioner submitted a so- called log listing his travel_expenses we are not required to accept petitioner’s self-serving statements as gospel 87_tc_74 our review of this log leads us to conclude it was prepared at one time and the entries could not have been made at or near the times of the expenditures petitioner did not provide any credible_evidence that he was entitled to deduct car and truck expenses in an amount greater than the amount allowed by respondent therefore we sustain respondent on this issue petitioner claimed dollar_figure on schedule c under employee benefit plans petitioner introduced some documents which included checks that were not canceled and nondeductible items dated and which did not total the amount petitioner claimed on his return we are not required to accept petitioner’s generalized statements and decline to do so here without supporting evidence 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 respondent allowed percent or dollar_figure as a deduction pursuant to sec_162 for sec_162 allows a deduction equal to percent of the amount_paid for health insurance costs of a self-employed taxpayer his spouse and dependents respondent is sustained on this issue respondent disallowed the dollar_figure claimed deduction for pension and profit-sharing_plans at trial petitioner presented no information or support for this deduction and admitted that he had no more information petitioner provided no evidence that he paid any such expense therefore we sustain respondent on this issue the other expenses deduction of dollar_figure included the cost of a computer and software respondent disallowed the dollar_figure however respondent allowed a depreciation deduction of dollar_figure for the computer and software petitioner provided no evidence that he was entitled to a greater deduction than allowed by respondent nor did he prove that he properly elected to expense the computer and software under sec_179 again we sustain respondent contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
